DETAILED ACTION
Non-final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 and 20 recites the limitation “an electromagnetic imager tool as a function of possible tool measurements of the electromagnetic imager tool using a known dataset associated with the electromagnetic imager tool" in lines 2-3 (Claim1).  It is not clear what the “possible tool measurements” refers too. The term "possible” is a relative as well as imaginable term which renders the claim indefinite.  The term "possible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 

Therefore the claims are considered to be indefinite. The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Donderici et al. (US 2018/0038987).

Regarding Claim 1. Donderici teaches a method comprising (abstract, claim 1): 
generating one or more regression functions that model mud and formation parameters capable of being identified through an electromagnetic imager tool as a function of possible tool measurements of the electromagnetic imager tool using a known dataset associated with the electromagnetic imager tool ([0021]-[0022]); 
gathering one or more tool measurements obtained by the electromagnetic imager tool operating to log a wellbore([0037]); and 
identifying one or more values of the mud and formation parameters by applying the one or more regression functions to the one or more tool measurements ([0037]).

Regarding Claim 2. Donderici further teaches wherein the known dataset associated with the electromagnetic imager tool includes previously gathered tool measurements associated with the electromagnetic imager tool corresponding to known values of the mud and formation parameters ([0030], [0032], [0037]).

Regarding Claim 3. Donderici further teaches the known dataset associated with the electromagnetic imager tool includes simulated tool measurements associated with the electromagnetic imager tool corresponding to values of the mud and formation parameters used in a simulation ([0030], [0032], [0037]).

Regarding Claim 4. Donderici further teaches the known dataset associated with the electromagnetic imager tool includes tool measurements associated with the electromagnetic imager tool, wherein the tool measurements associated with the electromagnetic imager tool include one or a combination of one or more apparent impedivity measurements at the electromagnetic imager tool, impedance measurements at the electromagnetic imager tool, one or more complex impedance measurements at the electromagnetic imager tool, one or more voltage measurements at the electromagnetic imager tool, one or more current measurements at the electromagnetic imager tool, one or more phase measurements at the electromagnetic imager tool, and one or more absolute values of impedance measurements at the electromagnetic imager tool([0030], [0032], [0037]).

Regarding Claim 5. Donderici further teaches the known dataset associated with the electromagnetic imager tool includes auxiliary tool measurements associated with the electromagnetic imager tool, wherein the auxiliary tool measurements associated with the electromagnetic imager tool include one or a combination of one or more caliper measurements of one or more auxiliary tools, one or more frequency measurements of the one or more auxiliary tools, and one or more mud and formation resistivity measurements of the one or more auxiliary tools([0030], [0032], [0037]).

Regarding Claim 6. Donderici further teaches  the mud and formation parameters include one or a combination of mud permittivity, mud resistivity, standoff, formation permittivity of a formation of the wellbore, and formation resistivity of the formation of the wellbore([0036]).


Regarding Claim 11. Donderici further teaches further comprising calibrating the one or more tool measurements to the known dataset associated with the electromagnetic imager tool that is used to generate the one or more regression functions before identifying the one or more values of the mud formation parameters ([0037]).




Regarding Claims 18 and 20: Claims 18 and 20 are substantially the same as part of claim 1 therefore, rejected for the same as noted for claim 1. Donderici further teaches a system, processor: fig. 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Abellan (US 2019/0369288).

Regarding Claim 12. Donderici does not explicitly teach filtering the one or more tool measurements before identifying the one or more values of the mud formation parameters.
Abellan teaches filtering the one or more tool measurements before identifying the one or more values of the mud formation parameters ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention of Donderici, filtering the one or more tool measurements before identifying the one or more values of the mud formation parameters, as taught by Abellan, so as to reduce significant impact on the 

Regarding Claim 14. Donderici does not explicitly teach constraining the one or more values of the mud and formation parameters after the one or more values of the mud and formation parameters are identified.
However, Abellan teaches constraining the one or more values of the mud and formation parameters after the one or more values of the mud and formation parameters are identified ([0036]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention of Donderici, f constraining the one or more values of the mud and formation parameters after the one or more values of the mud and formation parameters are identified, as taught by Abellan, so as to reduce significant impact on the measurements when drilling fluid is non-conductive fluid such as oil-based mud, so that accuracy of the measurements is effectively improved when the drilling fluid is calibrated.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Xu et al .(US 2020/0011158).

Regarding Claim 13. Donderici does not explicitly teach flattening either or both the known data set associated with the electromagnetic imager tool and the one or more tool measurements.
However, Xu teaches flattening either or both the known data set associated with the electromagnetic imager tool and the one or more tool measurements ([0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention of Donderici, flattening either or both the known data set associated with the electromagnetic imager tool and the one or more tool measurements, as taught by Xu, so as to accurately modeling the subterranean volume or properties, and adjusting measurement data to accurately compare measurements and provide more useful results in compact and inexpensive way.

Regarding Claim 15. Donderici does not explicitly teach selecting the one or more regression functions from a plurality of generated regression functions by applying one or more decision trees based on the mud and formation parameters.
However, Xu teaches selecting the one or more regression functions from a plurality of generated regression functions by applying one or more decision trees based on the mud and formation parameters( regression trees:[0121]-[0122], [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention of Donderici, f selecting the one or more regression functions from a plurality of generated regression functions by applying one or more decision trees based on the mud and formation parameters, as taught by .

Claims 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Salman (US : US 2019/0383965).

Regarding Claims 16, 19. Donderici silent about the one or more regression functions are generated by training one or more machine learning models with the known dataset associated with the electromagnetic imager tool.
However, Salman teaches the one or more regression functions are generated by training one or more machine learning models with the known dataset associated with the electromagnetic imager tool ([0093], claim 1&3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention of Donderici, the one or more regression functions are generated by training one or more machine learning models with the known dataset associated with the electromagnetic imager tool, as taught by Salman, so as to training dataset can be appropriately labeled as to aspects that can help to identify and/or reduce the impact of noise  in compact and inexpensive way.

Regarding Claims 17 and 19. Salman further teaches the one or machine learning models include at least one of an artificial neural network, an evolutionary ([0093], claim 1&3).

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome current 112 rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claim7 would be allowable because the closest prior art (see attached PTO-892 & IDS) fails to disclose or render obvious the limitations of identifying a coarse estimate of the mud and formation parameters of the electromagnetic imager tool over a first physical span of the electromagnetic imager tool by applying the one or more regression functions to the one or more tool measurements of the first physical span obtained by the electromagnetic imager tool; and applying the one or more regression functions, based on the coarse estimate of the mud and formation parameters over the first physical span of the electromagnetic imager tool, to the one or more tool measurements of a second physical span of the electromagnetic imager tool to identify the one or more values of the mud and formation parameters of the electromagnetic imager tool over the second physical span of the electromagnetic imager tool, wherein the second physical span of the electromagnetic imager tool is smaller than the first physical span of the electromagnetic imager tool , as recited in claim 7.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Zhang et al. (US 2020/0132875) disclose the system applies machine learning to dielectric petrophysics. Utilizing the strong computing power of modern computers and matured finite element method (FEM) electromagnetic software, complex permittivity spectra of a large number of various pore-scale grain rock structures can be computed. Machine learning regression and classification estimators are tested to generate the prediction model from microscopic rock geometry to complex dielectric dispersion.
b) Bayraktar et al. (Quantitative interpretation of oil-base mud microresistivity imager via artificial neural networks, June 2019).
Contact information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864